Judgment, Supreme Court, New York County (Carol Berkman, J., at hearing; Leslie Crocker Snyder, J., at plea and sentence), rendered July 19, 1994, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 8 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. We decline to disturb the hearing court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761). We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.